                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

TOMMY RAY VIDAL,                                 )
    ID # 3579-18,                                )
           Plaintiff,                            )
vs.                                              )   No. 3:18-CV-2667-N-BH
                                                 )
SGT. BROCK, et al.,                              )
          Defendants.                            )   Referred to U.S. Magistrate Judge

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge and any objections

thereto, in accordance with 28 U.S.C. § 636(b)(1), the Court is of the opinion that the Findings

and Conclusions of the Magistrate Judge are correct and they are accepted as the Findings and

Conclusions of the Court. By separate judgment, the case will be DISMISSED without

prejudice for failure to prosecute or follow court orders.

       SIGNED this 17th day of December, 2018.




                                                     UNITED STATES DISTRICT JUDGE
